Citation Nr: 1609774	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  11-03 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.

2. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 1971 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) following rating decisions in October 2009 and July 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In the October 2009 rating decision, the RO denied the Veteran's claim to reopen a previously denied claim for service connection for a psychiatric disorder, to include PTSD, anxiety, and depression.  In September 2011, the Board reopened the Veteran's claim, and found that the Veteran's in-service stressors were deemed credible and sufficient to support a diagnosis of PTSD under "fear of hostile or terrorist activity."  The Board remanded the case for an addendum opinion to determine whether it was as likely as not (50 percent possibility or greater) that any of the Veteran's current psychiatric disorders were incurred in or otherwise the result of his active service, to include the acknowledged stressors of his Vietnam service.  The Board also instructed the RO to provide the Veteran with proper due process notice under the revised 38 C.F.R. 3.304(f)(3) (2015), fear of hostile military or terrorist activity.  The case returned to the Board in August 2013 and was again remanded to obtain Social Security Administration (SSA) records and to provide the Veteran with proper due process notice under 38 C.F.R. 3.304(f)(3).  

An amended due process notice letter was sent to the Veteran in February 2014, and SSA records were obtained and associated with the claims file in May 2015.  Thus, there has been compliance with the Board's August 2013 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Unfortunately, the Board finds that the appeal must be remanded again, as will be discussed below.  See id.; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence is essential for a proper appellate decision").

In the July 2015 rating decision, the RO denied entitlement to TDIU.  The Veteran filed a timely notice of disagreement (NOD).  However, no statement of the case (SOC) has been issued.

In his August 2015 substantive appeal for his claim for service connection for a psychiatric disorder, VA Form 9, the Veteran requested a videoconference hearing with a Veterans Law Judge.  However, in December 2015, the Veteran submitted a written request through his attorney to withdraw his hearing request.  The Board deems the hearing request properly withdrawn.  See 38 C.F.R. § 20.704(d) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claim.

As an initial matter, the Board notes that service connection for PTSD requires the presence of three elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  The revised 38 C.F.R. § 3.304(f)(3) provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

In June 2009, the Veteran submitted a statement contending that he witnessed one of his friends die while cleaning his M16 rifle, that he would find mutilated bodies while walking through the woods, and that he was attacked by the enemy in November 1971.  That same month, the Veteran's former spouse submitted a statement describing the changes in the Veteran's demeanor and personality since his discharge from the military.

Here, the Board has conceded the Veteran's in-service stressors under 38 C.F.R. § 3.304(f)(3).  Further, the Board finds that the Veteran has a current diagnosis of PTSD.  See McClain v. Nicholson, 21 Vet App 319 (2007) (finding that a current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending).  However, the Board notes, and the Veteran agrees, that the January 2013 opinion from Dr. E.T., a private psychiatrist, and the October 2015 opinion from J.M., a private psychologist, are the only positive opinions that confirm that the Veteran's in-service stressors are adequate to support his diagnosis of PTSD and that his symptoms are related to the claimed in-service stressors.  While the Veteran was diagnosed with PTSD by a VA contract psychiatrist in February 2010 and a VA psychologist in June 2014, these examiners did not provide a nexus opinion between the Veteran's in-service stressor and his current diagnosis.  Further, a VA psychologist opined in the October 2009 VA examination, and the December 2011 and June 2015 addendums, that the Veteran did not have PTSD and that his psychiatric conditions were not due to or a result of his military service in Vietnam, to include his conceded in-service stressors.

However, the Board finds that the December 2011 and June 2015 addendum opinions failed to comply with the Board's September 2011 remand directives.  Stegall, 11 Vet. App.at 271.  Specifically, the examiner did not properly review the claims file and did not address the contentions from the Veteran and his former spouse.  

In the December 2011 addendum opinion, the October 2009 VA examiner stated that a VA social worker was the only mental health provider to diagnose the Veteran with PTSD.  The Board notes that this is incorrect, as a VA contract psychiatrist also diagnosed the Veteran with PTSD in February 2010.  Further, it does not appear that the VA examiner took into consideration the Veteran's June 2009 statements in regards to his in-service stressors, or his former wife's June 2009 statements where she described the changes to the Veteran's personality after his discharge from service.  

In the June 2015 addendum opinion, the October 2009 VA examiner stated that Dr. R.M., the Veteran's private psychiatrist, diagnosed the Veteran with depression at his initial assessment in June 2012, and only diagnosed him with PTSD in August 2012.  However, the Board notes that Dr. R.M. first diagnosed the Veteran with PTSD in June 2012 and that subsequent progress reports by him and his nurse practitioner continued to diagnose the Veteran with PTSD.  Further, the VA examiner claimed that there were no other private mental health records in the claims file, thus failing to review Dr. E.T.'s January 2013 opinion, which disputed the VA examiner's October 2009 findings and opined that the Veteran had PTSD that was directly caused by his in-service stressors.  In addition, the VA examiner incorrectly stated that "not one [mental health] evaluator, provider or examiner [had] rendered a diagnosis of PTSD from 2008 to 2015."  Once again, the Board notes that the Veteran was diagnosed with PTSD by a VA contract psychiatrist in February 2010, two private psychiatrists in June 2012 and January 2013, and a VA psychologist in June 2014.

Therefore, the Board finds that the December 2011 and June 2015 opinions are not adequate and a new VA examination must be obtained.  Barr, 21 Vet. App. at 311.  

On remand, the Board notes that in January 2013, Dr. E.T. diagnosed the Veteran with PTSD, opioid dependence in full remission, and alcohol abuse.  He found that the Veteran had "severe psychological symptoms of [PTSD] starting while on active duty and caused by active duty on a security detail in [Vietnam]."  He opined that the Veteran's PTSD "was caused by the Veteran's combat experiences in Vietnam," and that the Veteran's treatment for heroin use was "considered and weighed in [his] conclusions regarding the Veteran's psychiatric condition."  Dr. E.T. specifically disputed the October 2009 VA examiner's finding that the Veteran did not meet the criteria for PTSD and stated that the previous diagnoses of anxiety disorder, dysthymic disorder, and bipolar disorder type II failed to "adequately characterize the Veteran's psychological symptoms which are fully consistent with [PTSD]."  His conclusions were corroborated in October 2015 by J.M., a private psychologist, who diagnosed the Veteran with PTSD "with a concomitant and directly related Persistent Depressive Disorder, with intermittent major depressive episodes, with current major depressive episode," which were "directly related to the conceded Vietnam combat stressors, directly due to the Veteran's fear of hostile military or terrorist activity, and directly due to repeated and traumatic combat related stressors."  Further, J.M. found that these mental conditions were the same as those the Veteran exhibited in 1972 and that "they [had] persisted from then to the present date."  He opined that the Veteran used drugs in Vietnam "in an effort to dampen the symptoms of these disorders," and that the October 2009 VA examiner was incorrect "when he stated that the Veteran's mental health conditions were due to post-military life stressors."  He also disagreed with the October 2009 examiner's statements that the Veteran had a personality disorder.

Finally, the Board notes that in the July 2015 rating decision, the RO denied entitlement to TDIU.  In October 2015, the Veteran submitted a NOD.  This matter must thus be returned to the AOJ for appropriate consideration and issuance of a SOC regarding this claim.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ must take appropriate action pursuant to 38 C.F.R. § 19.26 in response to the October 2015 NOD concerning the Veteran's claim for TDIU, including issuance of a SOC pertaining to this claim.  (Only if a timely substantive appeal is filed should this issue be returned to the Board.)

2.  Ask the Veteran to identify any VA or private treatment that he may have had for his psychiatric disorder, to include any and all treatment since discharge from service.  After securing the necessary releases, attempt to obtain and associate those identified treatment records, that are not already of record, with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file, and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination with a VA psychiatrist or psychologist who has not previously seen the Veteran to determine whether any current psychiatric disorder is related to his active service or conceded in-service stressors while in Vietnam.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Specifically, the examiner must consider Dr. E.T.'s January 2013 and J.M.'s October 2015 evaluations of the Veteran, and the June 2009 statements from the Veteran and his former spouse.

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found, including depression, anxiety disorder, and personality disorder; the examiner should also specifically determine whether the Veteran meets the diagnostic criteria for PTSD under the DSM-IV as noted by 38 C.F.R. § 4.125.

Next, the examiner should opine as to the following:

 (a) Only if PTSD is diagnosed, the examiner should opine whether the Veteran's PTSD at least as likely as not (50 percent probability or greater) began in or was caused by his military service, to include his period in the Republic of Vietnam.  The examiner should specifically discuss the Veteran's credible fear of hostile military activity as based on the Veteran's duty assignment in the Republic of Vietnam, to include as a guard, and his statements that he saw mutilated bodies while walking through the woods. 

(b) For any other diagnosed psychiatric disorder, including anxiety disorder or depression, the examiner is asked to opine whether such diagnosed psychiatric disorder at least as likely as not (50 percent probability or greater) began in or is the result of military service, to include his service in the Republic of Vietnam. 

(c) The examiner should also specifically discuss whether the Veteran's use of heroin while in service was an initial manifestation of any currently diagnosed psychiatric disorder, to include PTSD.

The examiner must specifically consider Dr. E.T.'s January 2013 and J.M.'s October 2015 conclusions that the Veteran has PTSD and that his PTSD is directly due to or the result of his in-service stressor.  If the examiner concludes that the Veteran does not have PTSD or that his conceded in-service stressors do not support a diagnosis of PTSD, the examiner must detail his or her rationale fully.  

Similarly, if the examiner concludes that the Veteran's use of heroin was not an initial manifestation of any currently diagnosed psychiatric disorder, to include PTSD, the examiner must explain his or her rationale fully.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following the above development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for a psychiatric disorder, to include PTSD, anxiety, and depression.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

